UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6150



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANTHONY A. BLAGROVE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.   Robert G. Doumar, Senior
District Judge. (2:95-cr-00052-RGD)


Submitted:   April 4, 2007                 Decided:   April 23, 2007


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony A. Blagrove, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony     Blagrove    appeals   the    district     court’s       order

denying his petition for writ of error coram nobis.                        We have

reviewed the record and find no reversible error.                Accordingly, we

affirm for the reasons stated by the district court.                     See United

States v. Blagrove, No. 2:95-cr-00052-RGD (E.D. Va. filed Dec. 26,

2006; entered Dec. 27, 2006).

     Additionally, we construe Blagrove’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.         See United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).         In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either: (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable       by   due   diligence,   that     would   be    sufficient      to

establish     by    clear     and   convincing    evidence       that,    but     for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.              28 U.S.C. §§ 2244(b)(2), 2255

(2000). Blagrove’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.




                                      - 2 -
     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 3 -